OPINION OF THE COURT BY
DE BOLT, J.
The plaintiff’s exceptions having been sustained (ante p. 148,) she now presents her bill of costs. Two -items are objected to by the defendants, one of $25 for money paid by the plaintiff for a transcript of the evidence used in considering the exceptions and the other of $10.60 for money paid by the plaintiff to the clerk of the circuit court “for comparing, certifying and typewriting the record on exceptions” brought to this court.
The objection to the item of $25 is, that the entire transcript of the evidence was unnecessary for the purpose of considering the exceptions brought up. The contention of the plaintiff was, that the judgment rendered by the circuit court was not supported by the evidence, and in view of the findings of fact and conclusions of law made by the court and the conflicting contentions and scope of argument by counsel, it was found necessary and proper to read the entire transcript in order to obtain a clear understanding of the .case. Robinson v. Honolulu Rapid Transit & Land Co., 20 Haw. 467.
The objection to the item of $10.60 is, that it is the duty *167of counsel to prepare the record for review by this court. It must be observed, however, that the clerk has the legal custody of all the pleadings and papers filed and of the record of all the proceedings had in the case, and it being his duty to compare and certify to the correctness of the record sent up, we deem it reasonable and proper that he be employed to prepare the record for review. This practice, we think, tends to secure uniformity and accuracy in the record. The item of $10.60, except as to $4.22, which the clerk charged for certain duplicate papers, should be allowed, thus reducing the item to $6.38. With the exception mentioned, the disbursements were reasonable, and being sworn to by counsel will be allowed.
W. B. Lymer for plaintiff.
J. A. Magoon for defendants.
The bill of costs as presented also contains an item of $11.75 costs incurred in the circuit court. As the case was sent back for a new trial, we think it proper that this item should abide the final result in the lower court and be taxed there.
The costs are taxed at the sum of $48.13.